Citation Nr: 0418089	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  02-19 962A	)	DATE
	)
	)


THE ISSUES

1.  Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in an August 2000 
decision.

2.  Whether the Board committed CUE in a November 2002 
decision by failing to have all of the evidence before it at 
the time of that determination.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to August 
1967.  

The case arises from December 2002 and January 2003 motions 
alleging  that the Board committed CUE in prior decisions in 
August 2000 and November 2002.  



FINDINGS OF FACT

1.  In December 2002 and January 2003 motions alleging CUE in 
an August 2000 Board decision, the moving party (the veteran) 
failed to specify which issue or issues in that decision was 
the subject of his CUE allegation.  

2.  There is no evidence that prior to a November 2002 Board 
decision, the RO removed from non-duplicate evidence from the 
claims folders, to include any non duplicative evidence 
pertinent to the issue addressing what evaluation was 
warranted for a left varicocele from April 18, 1980.  

3.  The November 2002 Board decision granting a 10 percent 
evaluation for a left varicocele effective from April 18, 
1980, was reasonably supported by evidence then of record and 
prevailing legal authority.


CONCLUSIONS OF LAW

1.  The motion alleging that an August 2000 Board decision 
was clearly and unmistakably erroneous is dismissed without 
prejudice to refiling.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1404(a) (2003).  

2.  The November 2002 Board decision addressing the 
evaluation warranted for a left varicocele from April 18, 
1980, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Consideration

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), the obligations of VA with respect to the 
duty to assist and the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits are defined.  To implement the provisions of 
the law, VA promulgated regulations now codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003).  The determination of whether there was clear and 
unmistakable error (CUE) in a prior decision is, however, 
based upon the record and the law in effect at the time of 
the challenged decision.  Russell v. Principi, 3 Vet. App. 
310, 314 (1992).  Therefore, the duty to assist in 
evidentiary development and the duty to notify the claimant 
of any additional evidence necessary to complete the 
application are not applicable where a CUE is claimed in 
prior Board decisions.  Livesay v. Principi, 15 Vet. App. 
165, 178-9 (2001). 

CUE Allegations

By motions submitted in December 2002 and January 2003, the 
veteran contended that clear and unmistakable error (CUE) was 
committed by the Board in its August 2000 decision and remand 
requesting that the RO remove duplicate evidence from the 
claims folders, and in its November 2002 decision, based on 
allegations to the effect that the entire record was not 
before it at the time of that determination.  

Motions alleging CUE must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b).

The regulations require that a motion for revision of a BVA 
decision based on CUE:

(1) be in writing,
(2) be signed by the moving party or the moving party's 
representative,
(3) include the name of the veteran and the name of the 
moving party, if
different,
(4) include the applicable VA file number,
(5) include the date of the BVA decision at issue, and
(6) include the specific issue or issues to which the 
motion relates, if the Board decision involved more 
than one issue.  

38 C.F.R. § 20.1404(a).  

Motions that fail to comply with the above filing 
requirements shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a).

The Board's decision on the motion will be in writing, and 
will include findings of fact, conclusions of law on all 
material questions of fact and law, the reasons or bases for 
the findings of fact and conclusions of law, and an order 
granting or denying the motion.  38 C.F.R. § 20.1405(g) 
(2003).  The Board's consideration of the motion must be 
based on the law that existed when the prior decision was 
made.  38 C.F.R. § 20.1403(b) (2003).  The benefit of the 
doubt provisions of 38 U.S.C.A. § 5107(b) are not applicable.  
38 C.F.R. § 20.1411(a) (2003).

There were two decisions issued by the Board in August 2000, 
but the veteran identified an August 10, 2000 decision both 
by docket number and date as a subject of his CUE motion.   
The veteran's motion alleging CUE in an August 10, 2000 
decision must, however, be dismissed without prejudice 
because the decision addressed three issues and the veteran 
failed to specify the specific issue or issues to which the 
motion relates.   The Board notes further that the veteran in 
fact noted the remand portion of that decision.  If the 
veteran did not intend to allege CUE in the August 2000 
decision (as opposed to the remand), it is harmless error 
that the Board herein dismisses the motion, since the motion 
is dismissed without prejudice to refiling.  

To the extent that the veteran's December 2002 motion alleges 
CUE in the Board's August 2000 remand regarding what 
evaluation is warranted for a left varicocele from April 18, 
1980, that is the same issue which was the subject of the 
November 2002 Board decision which the veteran alleges also 
contains CUE, that motion must also be dismissed without 
prejudice to refiling.  A Board remand is not a "decision."  
Hence, it may not be the basis of a CUE motion, and the 
motion must be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).

The veteran's allegations of CUE in the November 2002 Board 
decision are that the correct facts, as they were known at 
the time, were not before the Board.  38 C.F.R. § 20.1403(a).   
Specifically, the veteran alleges that pertinent records may 
have been removed from the claims folder in the course of 
development by the RO pursuant to Board remand instructions.  
The veteran also alleges that there has been a conspiracy on 
the part of medical practitioners at the East Orange VA 
Medical Center (VAMC) and affiliated medical facilities from 
1972 to the present, to fraudulently fail to accurately 
diagnose, assess, and report the nature and severity of his 
disorders, including particularly his left varicocele.  

In his December 2002 motion, the veteran notes that the Board 
instructed the RO to remove duplicate documents from the 
claims folders.  From a review of the record, the Board finds 
no indication that the RO removed any non-duplicate documents 
from the claims folder.  Further, there is a presumption of 
regularity that applies to administrative procedures, to 
include procedures, requested by the Board in its August 2000 
remand, for the RO to remove duplicate documents from the 
claims folder.  (The undersigned notes that the request was 
based on the claims folders containing literally dozens of 
copies of the same piece of evidence.)  The Court has held 
that the law requires only that VA administrative procedures 
be carried out in their correct and usual way, and that the 
Board presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary." Ashley 
v. Derwinski, 2 Vet. App. 64-65 (1992).  An appellant's 
allegation of impropriety in the carrying-out of 
administrative duties, standing alone, is not the type of 
"clear evidence to the contrary" which is required to rebut 
the presumption of regularity which supports the official 
acts of public officers.  Id.  The presumption of regularity 
of the administrative process applies to the RO's handling of 
claims folders and the removal of duplicate documents, in the 
same manner as it would apply to the mailing of a Board 
decision.  Id.  The veteran has presented no evidence to 
rebut this presumption of regularity.

More importantly, the veteran has not presented any evidence 
to the effect that any pertinent, non-duplicate documents 
were missing or had been removed from the claims folder.  
Further, the veteran has not identified any specific evidence 
that was missing, or even if documents are missing, how any 
such missing evidence affected the outcome of the Board's 
November 2002 decision.  Accordingly, the Board concludes 
that there is no evidence supporting the allegation that the 
record before the Board in November 2002 was incomplete due 
to the RO's removal of duplicate documents from the claims 
folders.  Accordingly, the allegation of CUE in the November 
2002 Board decision must be denied.  38 C.F.R. § 20.1403(a).   

Similarly, regarding the bald faced allegation of CUE in the 
November 2002 Board decision on the basis that there was some 
conspiracy at the East Orange VAMC and affiliated medical 
facilities, the veteran has presented not a scintilla of 
evidence to support his allegations of collusive fraud on the 
part of medical professionals in reporting medical findings 
or diagnosing disability.  Because the veteran's allegations 
of collusive fraud on the part of medical professionals are 
wholly unsubstantiated in the record and have been presented 
with no supporting evidence, the motion alleging CUE in the 
November 2002 Board decision based on the correct facts not 
being before the Board at the time of that decision, based on 
the veteran's allegations of fraud against him by medical 
practitioners, must be denied.  38 C.F.R. § 20.1403(a).   
 
In reaching this decision the Board considered the veteran's 
arguments in the motions and in an April 2004 submission.  
The veteran should understand that it is insufficient to 
simply recite haec verba the words "clear and unmistakable 
error" as if the words alone were some magical incantation.  
As detailed above, a clear and unmistakable error is a very 
specific and rare kind of error, and here, there is no error 
of fact or law that compels a different conclusion than that 
reached in November 2002. 

The benefit sought on appeal is denied.


ORDER

The motion alleging CUE in the August 2000 Board decision is 
dismissed without prejudice to refiling.

The motion alleging CUE in the November 2002 Board decision 
is denied.  



                       
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



